STORY, Circuit Justice.
This is a dear case of derelict, and is admitted on all sides to be so. The general rule in the admiralty, under such circumstances, is to allow a moiety of the property saved to the salvors. It is not, however, an inflexible rule, but it will yield to circumstances; as, for example, where the property is very large, and no extraordinary perils or labors have been encountered, the allowance has sometimes been less. On the other hand, where the property has been small, the salvors numerous, and the perils imminent, or the services laborious and exhausting, a larger allowance has been thought justifiable. But unless under some peculiar circumstances of this sort, the general rule is silently permitted to have its sway. The case of The Blenden Hall, 1 Dod. 414, illustrates the former position; although it strikes me, that the salvage awarded was there too low, under all the circumstances. The case of The Fortuna, 4 C. Rob. Adm. 193, The Marquis of Huntly, 3 Hagg. Adm. 248, 249, and The Charlotta, 2 Hagg. Adm. 361, are to the same effect. On the other hand, there are cases, in which more than a moiety has been decreed to the salvors, under circumstances such as have been already alluded to. See The William Hamilton, 3 Hagg. Adm. 168, and note 1; The Reliance, 2 Hagg. Adm. 90, note; The Jonge Bastiaan, 5 O. Rob. Adm. 322. But the decisions all show, that it is with great reluctance, that courts of admiralty award more than a moiety. The Frances Mary, 2 Hagg. Adm 89: The Britannia, 3 Hagg. Adm. 153, 154; The Effort, 3 Hagg. Adm. 165, 167; The Ewell Grove, 3 Hagg. Adm. 209, 221; The Queen Mab, 3 Hagg. Adm. 242. As long ago as in the case of Rowe v. The Brig [Case No. 12,-093], I had occasion to express my own opinions upon the subject; and I can perceive no reasons now to recede from what was then said. Hie gross amount of all the property, saved in the present case, is about six hundred and ninety-six dollars. Of this, articles to the value of one hundred and nineteen dollars are unclaimed; the residue, the flour now claimed, sold for the gross amount of five hundred and seventy-seven dollars; the number of the salvors is twenty-two. The service was plainly a meritorious one; but not under circumstances of extraordinary peril or difficulty. No objection is made, nor, indeed, in my judgment, could reasonably be made, against the allowance of the moiety of the proceeds. The libellants, however, insist, that they are entitled to a higher remuneration, and ask three fifths.
In the present case, I cannot say, that I see sufficient grounds to deviate from the general rule of a moiety; and I should be loth to do so, unless under pressing circumstances, since it might otherwise produce litigation in every case of derelict. I shall, therefore, decree one moiety of the gross proceeds of the value of the property to the li-bellants, with their full costs and expenses; the costs and expenses to be a charge exclusively upon the other moiety. This is not an unusual course in cases of this sort; and it will in effect not essentially vary from a decree for three fifths of the net proceeds.